In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Agate, J.), dated January 11, 2006, which granted the defendants’ motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
*625Ordered that the order is affirmed, with costs.
The defendants made a prima facie showing that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955 [1992]). The defendants’ affirmed medical reports demonstrated that the plaintiff’s injuries were not permanent and were of a degenerative nature, predating the accident. Further, the defendants demonstrated that the plaintiff was able to perform all of her daily activities for more than 90 days of the first 180 days subsequent to the accident (see Sainte-Aime v Ho, 274 AD2d 569 [2000]).
In opposition to the defendants’ showing, the plaintiff failed to raise a triable issue of fact. Rivera, J.P., Spolzino, Fisher, Lifson and Dickerson, JJ., concur.